Exhibit 10.1
First Commonwealth Financial Corporation
2020 ANNUAL INCENTIVE PLAN


1.Purpose; Effective Date.


This 2020 Annual Incentive Plan (the “Plan”) of First Commonwealth Financial
Corporation (the “Company”) is designed to enable the Company and its
subsidiaries to attract and retain key employees and to align the interests of
such key employees with the interests of shareholders by promoting and rewarding
the achievement of annual performance goals. This Plan was approved by the
Compensation and Human Resources Committee (the “Committee”) on February 20,
2020, for the fiscal 2020 performance period. Each Award granted under this Plan
shall be subject to the terms and conditions of the First Commonwealth Financial
Corporation Incentive Compensation Plan (as amended and restated effective April
28, 2015) (the “Master Plan”). Each capitalized term which is not otherwise
defined in this Plan shall have the meaning given to such term in the Master
Plan.


2.Administration.


The Plan shall be administered by the Committee in accordance with Article 3 of
the Master Plan.


3.Participants and Performance Goals.


a.Exhibit A identifies the Employees who have been selected by the Committee to
become Participants in the Plan and the Target Award and Performance Goals for
each Participant. The Performance Goals will consist of the Corporate
Performance Goals identified in paragraph (b) below, and, if applicable, one or
more individual Performance Goals which shall be approved by the Committee and
specified in the notice of Award delivered to the Participant (collectively, the
“Individual Performance Component”). Corporate Performance Goals shall be
calculated from the Company’s publicly reported financial statements as of and
for the twelve months ending December 31, 2020 (the “Performance Period”), as
adjusted for any Excluded Items as determined by the Committee in its sole
discretion. The Committee also has discretion to adjust awards to eliminate any
unanticipated or uncontrollable effects of Current Expected Credit Loss (CECL).
The achievement of the Individual Performance Component shall be determined by
the Committee in its sole discretion.


b.The Corporate Performance Goals for the Plan shall consist of the following:
(i) Core Earnings Per Share (“EPS”); (ii) Core Return on Average Assets (“ROA”);
and (iii) Core Efficiency Ratio.


4.Calculation of Actual Awards.


a.A Participant’s payout for each Performance Goal shall be determined according
to the following formula:


Award Percentage X Weight X Base Salary
For purposes of this formula:


“Award Percentage” shall mean the percentage shown for the Participant in the
“Award Percentage” column of Table 1 on Exhibit A at the Performance Level which
is achieved for the applicable Performance Goal as reflected in the “Performance
Level” column of Table 2 on Exhibit A. If the actual performance for a
Performance Goal falls between the Threshold and Target Performance Levels or
between the Target and Superior Performance Levels, the Award Percentage shall
be interpolated between the Award Percentage for the Threshold and Target
Performance Levels or between the Target and Superior Performance Levels, as the
case may be, as determined by the Committee in its sole discretion. The Award
Percentage for the Individual Performance Component will be determined by the
Committee in its sole discretion after consideration of the



--------------------------------------------------------------------------------

Exhibit 10.1
Chief Executive Officer’s assessment of the Participant’s performance of
individual scorecard objectives and contribution to the organization as a whole.


“Weight” shall mean the percentage shown for the measure in the “Weight” column
of Table 2 on Exhibit A for the applicable Performance Goal.


“Base Salary” shall mean base salary of the Participant on the last day of the
Performance Period.


b.The aggregate amount payable to the Participant shall be the sum total of the
payouts for the Participant’s Performance Goals calculated in accordance with
Section 4(a) and shall be referred to as the Participant’s “Actual Award.” The
Committee, in its sole discretion, may increase or decrease the Award
Percentages used to calculate any Participant’s Actual Award by up to 25
percentage points if the Committee finds such an adjustment appropriate to
recognize the impact of the Participant’s performance or impact on the
organization outside of the range of expected performance and impact. Any such
adjustment cannot increase the Participant’s total payout above the “Superior”
level of payout assigned to the participant.




5.Payment of Actual Awards.


Actual Awards shall be paid in cash as soon as practicable following the
certification by the Committee of results for the Performance Period. However,
in any event, all payments shall be made no later than March 15, 2020, such that
the payments will be exempt from Section 409A of the Code, under the “short term
deferral" exemption specified in Treas. Reg. § 1.409A-1(b)(4). All Actual Awards
are subject to withholding tax and any other normal deduction consistent with
the Company’s practices.


6.Termination of Employment.


Notwithstanding any provision to the contrary in the Master Plan, if the
Participant ceases to be a full-time employee of the Company for any reason
prior to December 31, 2020, the Participant will cease to be a participant in
this Plan and will not be eligible to receive any Actual Award pursuant to this
Plan.


7.Miscellaneous Provisions.


a.Claw-Back Rights. In the event the Company is required to prepare an
accounting restatement of its financial statements due to the Company’s material
noncompliance with any financial reporting requirement under the securities
laws, the Committee will require reimbursement or forfeiture of any excess
Award, which shall be determined as the excess of the Award paid to the
Participant based on the erroneous data over the Award that would have been
earned had it been based on the restated results, as determined by the
Committee. In addition, the Committee will have the sole and absolute authority
to require reimbursement or forfeiture of any Award by a Participant if the
Committee determines that the Award was earned in whole or in part as a result
of the Participant’s unethical or dishonest conduct or a material violation of
Company policy.


b.Amendment or Termination. Notwithstanding any provision to the contrary in the
Master Plan, the Committee has full power to amend, modify, suspend, or
terminate the Plan or any Awards granted under the Plan in its sole discretion.


c.Regulatory Approvals. The Plan and any Award made hereunder shall be subject
to all applicable federal and state laws, rules and regulations, and to such
approvals by any government or regulatory agency as may be required.





--------------------------------------------------------------------------------

Exhibit 10.1
d.No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause.


e.No Right to Participation. No employee or officer of the Company or any
subsidiary shall have the right to be selected to receive an Award under this
Plan, or, having been so selected, have the right to receive a future Award.


f.Nontransferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution. All rights with respect
to an Award granted to a Participant shall be available during his or her
lifetime only to the Participant.
g.Section 409A. The Plan will be administered, interpreted and construed in
compliance with Section 409A of the Code and the regulations and other guidance
promulgated thereunder ("Section 409A"), including any exemption thereunder. To
the maximum extent permitted by Section 409A, all payments under the Plan are
intended to be exempt from Section 409A pursuant to the exemption for short-term
deferrals as specified in Treas. Reg. § 1.409A-1(b)(4), the exemption for
restricted shares under Section 409A and any other exemptions available under
Section 409A. Neither the Company, any of its Subsidiaries nor any of their
respective predecessors, successors or affiliates (collectively, the "Company
Group") shall be liable for, and nothing provided or contained in the Plan shall
obligate or cause any member of the Company Group to be liable for, any tax,
interest or penalties imposed on the Participant related to or arising with
respect to any violation Section 409.





